                                           Case 3:20-cv-07057-CRB Document 7 Filed 12/11/20 Page 1 of 5




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MARLON JESSIE BLACHER, CDCR No.                     Case No. 20-cv-07057-CRB (PR)
                                         G50077, HCSO No. 2020-23339,
                                   8
                                                        Petitioner,                          ORDER DISMISSING PETITION FOR
                                   9                                                         A WRIT OF HABEAS CORPUS
                                                 v.
                                  10                                                         (ECF Nos. 2 & 4)
                                         MARCUS POLLARD, Warden, et al.,
                                  11
                                                        Respondent(s).
                                  12
Northern District of California
 United States District Court




                                              Petitioner, a state prisoner at the Richard J. Donovan Correctional Facility (RJD) in San
                                  13
                                       Diego, California (but temporarily in the custody of Hillsborough County Sheriff’s Office (HCSO)
                                  14
                                       awaiting Florida criminal charges) pursuant to a 2009 judgment from Contra Costa County
                                  15
                                       Superior Court, has filed a pro se petition for a writ of habeas corpus under 28 U.S.C. § 2254
                                  16
                                       challenging the California state courts’ denial of his motion/petition for resentencing pursuant to
                                  17
                                       California Penal Code § 1170.95 and various conditions of confinement at RJD. Petitioner seeks
                                  18
                                       appointment of counsel and leave to proceed in forma pauperis (IFP) under 28 U.S.C. § 1915.
                                  19
                                                                                BACKGROUND
                                  20
                                              Petitioner was convicted by a jury in Contra Costa County Superior Court of first-degree
                                  21
                                       felony murder, two counts of attempted second-degree robbery and one count of second-degree
                                  22
                                       commercial burglary. On February 6, 2009, the court sentenced petitioner to 25 years to life in
                                  23
                                       state prison. Petitioner unsuccessfully appealed his conviction and sentence to the California
                                  24   Court of Appeal and the Supreme Court of California, and unsuccessfully sought collateral relief
                                  25   from the state courts. He also sought federal habeas relief from this court, but his petition for a
                                  26   writ of habeas corpus under § 2254 was denied on the merits on September 22, 2015. See Blacher
                                  27   v. McEwen, No. 12-cv-4775-RMW (N.D. Cal. Sept. 22, 2015) (order denying petition for a writ of
                                  28   habeas corpus under § 2254 on the merits).
                                            Case 3:20-cv-07057-CRB Document 7 Filed 12/11/20 Page 2 of 5




                                   1           Petitioner next filed several unsuccessful motions/petitions in the state courts, and in this

                                   2   court, seeking resentencing pursuant to various new state law provisions. His most recent

                                   3   motion/petition for resentencing pursuant to California Penal Code § 1170.95 was denied in a

                                   4   reasoned decision by the Contra Costa County Superior Court on February 14, 2019 and

                                   5   summarily denied by the California Court of Appeal and Supreme Court of California on
                                       September 25, 2019 and January 2, 2020, respectively. Petitioner now seeks from this court a writ
                                   6
                                       of habeas corpus under § 2254 invalidating the state courts’ denial of his motion/petition for
                                   7
                                       resentencing pursuant to California Penal Code § 1170.95.
                                   8
                                                                                    DISCUSSION
                                   9
                                       A.      Standard of Review
                                  10
                                               This court may entertain a petition for a writ of habeas corpus “in behalf of a person in
                                  11
                                       custody pursuant to the judgment of a State court only on the ground that he is in custody in
                                  12
Northern District of California
 United States District Court




                                       violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a). It
                                  13
                                       shall “award the writ or issue an order directing the respondent to show cause why the writ should
                                  14
                                       not be granted, unless it appears from the application that the applicant or person detained is not
                                  15
                                       entitled thereto.” Id. § 2243. The petition accordingly may be dismissed if it plainly appears from
                                  16
                                       the face of the petition and any exhibits attached to it that the petitioner is not entitled to relief.
                                  17
                                       Hendricks v. Vasquez, 908 F.2d 490, 491 (9th Cir. 1990).
                                  18
                                       B.      Claim & Analysis
                                  19
                                               California Senate Bill 1437, which became effective on January 1, 2019, amended
                                  20   California Penal Code sections 188 and 189 to restrict the circumstances under which a participant
                                  21   in an underlying offense may be found guilty of murder on a felony-murder or natural-and-
                                  22   probable-consequence theory. Section 1(f) of Senate Bill 1437 makes clear that murder liability
                                  23   should not be imposed under “the felony murder rule [or] the natural and probable consequences
                                  24   doctrine . . . on a person who is not the actual killer, did not act with the intent to kill, or was not a
                                  25   major participant in the underlying felony who acted with reckless indifference to human life.”
                                  26   The bill created a statutory provision, California Penal Code § 1170.95, allowing sentencing

                                  27   courts to grant retroactive relief to criminal defendants convicted of murder who do not meet the

                                  28   newly restricted criteria.
                                                                                            2
                                           Case 3:20-cv-07057-CRB Document 7 Filed 12/11/20 Page 3 of 5




                                   1          Section 1170.95(a) provides:

                                   2                  A person convicted of felony murder or murder under a natural and
                                                      probable consequences theory may file a petition with the court that
                                   3                  sentenced the petitioner to have the petitioner’s murder conviction
                                                      vacated and to be resentenced on any remaining counts when all of
                                   4                  the following conditions apply:
                                   5                  (1) A complaint, information, or indictment was filed against the
                                                      petitioner that allowed the prosecution to proceed under a theory of
                                   6                  felony murder or murder under the natural and probable consequences
                                                      doctrine.
                                   7
                                                      (2) The petitioner was convicted of first degree or second degree
                                   8                  murder following a trial or accepted a plea offer in lieu of a trial at
                                                      which the petitioner could be convicted of first degree or second
                                   9                  degree murder.
                                  10                  (3) The petitioner could not be convicted of first or second degree
                                                      murder because of changes to Section 188 or 189 made effective
                                  11                  January 1, 2019.
                                  12   Cal. Penal Code § 1170.95(a) (emphasis added).
Northern District of California
 United States District Court




                                  13          The Contra Costa County Superior Court denied petitioner’s motion for resentencing

                                  14   pursuant to section 1170.95 because petitioner “cannot satisfy the third condition of Penal Code

                                  15   section 1170.95(a) – that he ‘could not be convicted of first or second degree murder because of

                                  16   changes to Sections 188 or 189 made effective January 1, 2019.” People v. Blacher, No. 5-
                                       080631-5, slip op. at 8 (Cal. Super. Ct. Feb. 14, 2019) (order). The court explained:
                                  17

                                  18                  The record in this case is clear that any reasonable trier of fact,
                                                      properly instructed under the current law, would reach a guilty verdict
                                  19                  on a charge of first degree murder. (Cf. In re Bennett (2018) 26
                                                      Cal.App.5th 1002, 1118 [“In habeas corpus challenge to the
                                  20                  sufficiency of evidence to support a special circumstance finding, the
                                                      standard of review is whether, when evidence that is reasonable,
                                  21                  credible, and of solid value is viewed in the light most favorable to
                                                      the prosecution, any rational trier of fact could have found the
                                  22                  essential elements of the allegation beyond a reasonable doubt. The
                                                      standard is the same under the state and federal due process clauses”]
                                  23                  (internal quotation marks, citation, and ellipses omitted).)

                                  24                  Under § 189(e)(1), any reasonable jury would reach a guilty verdict
                                                      on the charge of first degree murder, because the defendant “was the
                                  25                  actual killer.” (§ 189(e)(1).) On appeal, defendant did not dispute that
                                                      he punched the victim when the victim attempted to stop him as he
                                  26                  fled with the stolen property. The Court of Appeal concluded that the
                                                      killing occurred during the perpetration of an attempted robbery.
                                  27                  (People v. Blacher, 2010 Cal. App. Unpub. LEXIS 9525 at *12, 21[,]
                                                      29.) After being hit with such force as to life the victim off his feet
                                  28                  and knock him onto his back, the victim died four days later without

                                                                                         3
                                           Case 3:20-cv-07057-CRB Document 7 Filed 12/11/20 Page 4 of 5



                                                      regaining consciousness. (Id., at *3.) There was no question that “a
                                   1                  death occurred” as a direct result of defendant’s acts. (Penal Code §
                                                      189(a), (e).)
                                   2
                                       People v. Blacher, slip op. at 8. The California Court of Appeal and Supreme Court of California
                                   3
                                       summarily denied petitioner’s subsequent petitions for resentencing under section 1170.95.
                                   4
                                              Petitioner’s claim that the California state courts’ denial of his motion/petition for
                                   5
                                       resentencing pursuant to California Penal Code § 1170.95 somehow violated his federal rights is
                                   6
                                       without merit. It is well established that federal courts must defer to the state courts’ interpretation
                                   7
                                       of state sentencing laws. See Bueno v. Hallahan, 988 F.2d 86, 88 (9th Cir. 1993). “Absent a
                                   8
                                       showing of fundamental unfairness, a state court’s misapplication of its own sentencing laws does
                                   9   not justify federal habeas relief.” Christian v. Rhode, 41 F.3d 461, 469 (9th Cir. 1994). A state
                                  10   court’s misapplication of state sentencing law may violate due process only if a petitioner can
                                  11   demonstrate both state sentencing error and that the error was “so arbitrary or capricious as to
                                  12   constitute an independent due process [violation].” Richmond v. Lewis, 506 U.S. 40, 50 (1992).
Northern District of California
 United States District Court




                                  13   Here, the superior court found that petitioner was not eligible for resentencing pursuant to section
                                  14   1170.95 because he could not satisfy one of the conditions for relief – that he could not be
                                  15   convicted of first-degree murder because of the changes to section 189 made effective January 1,

                                  16   2019. The court noted that the record made clear that under current section 189 “any reasonable

                                  17   jury would reach a guilty verdict on the charge of first degree murder, because [petitioner] ‘was

                                  18   the actual killer.’” People v. Blachar, slip op. at 8 (quoting Cal. Penal Code § 189(e)(1)). The

                                  19   superior court’s application of California sentencing law was neither erroneous nor “so arbitrary or

                                  20   capricious as to constitute an independent due process [violation].” Richmond, 506 U.S. at 50.
                                       Section 189 now reads that “[a] participant in the perpetration or attempted perpetration of a
                                  21
                                       felony listed in subsection (a) in which a death occurs is liable for murder” only if one of three
                                  22
                                       conditions are proven. Cal. Penal Code § 189(e). The first listed condition is that “[t]he person
                                  23
                                       was the actual killer.” Id. § 189(e)(1). Petitioner is not entitled to federal habeas relief on his
                                  24
                                       challenge to the state courts’ denial of his motion/petition for resentencing under California Penal
                                  25
                                       Code § 1170.95. Accord Cole v. Sullivan, No. 19-cv-10558-JVS-JC, 2020 WL 4905528, at *6
                                  26
                                       (C.D. Cal. Aug. 19, 2020) (state court’s determination that petitioner was not eligible to be
                                  27
                                       resentenced pursuant to § 1170.95 because record showed that he was actual killer in his case was
                                  28
                                                                                           4
                                           Case 3:20-cv-07057-CRB Document 7 Filed 12/11/20 Page 5 of 5




                                   1   not arbitrary or capricious and therefore did not deprive petitioner of due process); Esparza v.

                                   2   Lizarraga, No. 17-cv-03168-AB-MAA, 2019 WL 5589040, at *3 (C.D. Cal. Oct. 28, 2019)

                                   3   (resentencing claim pursuant to § 1170.95 presents question of state law not cognizable on federal

                                   4   habeas review).

                                   5                                             CONCLUSION

                                   6          For the foregoing reasons, the petition for a writ of habeas corpus is DISMISSED and the

                                   7   accompanying motion for appointment of counsel (ECF No. 2) is DENIED.1
                                              Pursuant to Rule 11 of the Rules Governing Section 2254 Cases, a certificate of
                                   8
                                       appealability (COA) under 28 U.S.C. § 2253(c) is DENIED because it cannot be said that
                                   9
                                       “reasonable jurists would find the district court’s assessment of the constitutional claims debatable
                                  10
                                       or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).
                                  11
                                              Based solely on petitioner’s affidavit of poverty, his application for leave to proceed IFP
                                  12
Northern District of California
 United States District Court




                                       (ECF No. 4) is GRANTED.
                                  13
                                              IT IS SO ORDERED.
                                  14
                                       Dated: December 11, 2020
                                  15
                                                                                        ______________________________________
                                  16                                                    CHARLES R. BREYER
                                                                                        United States District Judge
                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23          1
                                                To the extent petitioner also raises new or successive claims challenging his 2009
                                  24   conviction and sentence from Contra Costa County Superior Court, the claims are dismissed
                                       without prejudice to refiling if he obtains an order from the Ninth Circuit authorizing this court to
                                  25   consider the claims. See 28 U.S.C. § 2244(b)(3)(A). This court is “without power” to entertain a
                                       second or successive petition unless the petitioner first receives authorization from the court of
                                  26   appeals. Chades v. Hill, 976 F.3d 1055, 1056-57 (9th Cir. 2020).
                                               And to the extent petitioner raises claims challenging the conditions of confinement at
                                  27   RJD, the claims are dismissed without prejudice to bringing in a civil rights complaint under 42
                                       U.S.C. § 1983. See Ramirez v. Galaza, 334 F.3d 850, 859 (9th Cir. 2003) (“habeas jurisdiction is
                                  28   absent, and a § 1983 action proper, where a successful challenge to a prison condition will not
                                       necessarily shorten the prisoner’s sentence”).
                                                                                          5
